DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claim 7 is objected to because of the following informality: There appears to be a period missing after “7”. Appropriate correction is required.
Specification
3. 	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 	The abstract of the disclosure is objected to because of the legal phraseology term “means” on line 4.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5. 	Claims 18 – 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, “providing a sensor structure” does not further limit the claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1 – 3, 5 – 11 and 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani (JP2017083178) in view of Elliott (2013/0298698 – See IDS dated 1/14/21).  	Regarding claim 1, Kajitani discloses an apparatus comprising a ring magnet 48 mechanically connected a first shaft 15, and comprising a number of North and South poles alternatingly arranged at a circumference of the ring magnet, a first pair of magnetic yokes 49, 50 mechanically connected the second shaft, and comprising a first magnetic yoke and a second magnetic yoke, a second pair of magnetic yokes 69, 70 mechanically connected or connectable to the second shaft, comprising a third magnetic yoke, and a fourth magnetic yoke, a first and a second flux collector 43, 44 arranged in the vicinity of the first and second magnetic yokes respectively for collecting field lines of the magnetic field generated by the magnet and guided via the first and second magnetic yoke, and shaped so as to form a first gap between these collectors; a third and a fourth flux collector 63, 64 arranged in the vicinity of the third and fourth magnetic yoke respectively for collecting field lines of the magnetic field generated by the magnet and guided via the third and fourth magnetic yoke, and shaped so as to form a second gap between these collectors; a first magnetic sensor 45 located in the first gap and configured for measuring at least one magnetic field component in said first gap and for providing a first signal; a second magnetic sensor 65 located in the second gap and configured for measuring at least one magnetic field component in said second gap and for providing a second signal; wherein the second yoke 50 is capable of being axially located between the first and third yoke, and wherein the first yoke 49 is axially located between the second and fourth yoke; and a processing circuit 20 configured for determining a value of the torque based on the first and the second signal, in a manner which reduces or substantially eliminates an influence of an external disturbance field.   	Kajitani fails to disclose that the first magnetic yoke is mechanically and magnetically coupled to one or more first pads by means of first fingers, the second magnetic yoke being mechanically and magnetically coupled to one or more second pads by means of second fingers, the first and second fingers projecting respectively from the first and second yoke in a mainly radial direction, the third magnetic yoke being mechanically and magnetically coupled to one or more third pads by means of third fingers, the fourth magnetic yoke being mechanically and magnetically coupled to one or more fourth pads by means of fourth fingers, the third and fourth fingers projecting respectively from the third and fourth yoke in a mainly axial direction; and wherein the pads are arranged such that, when a torque is applied, the first and third pads face a major portion of a first type of the magnetic poles, and the second and fourth pads face a major portion of a second type of the magnetic poles different from the first type. 	However, Elliott disclose an apparatus comprising yokes 20, 22, 24 having radial fingers with pads 26, 32, 35, that project from the yokes in a mainly radial direction, wherein the pads are arranged such that, when a torque is applied, the first and third pads face a major portion of a first type of the magnetic poles, and the second and fourth pads face a major portion of a second type of the magnetic poles different from the first type (See Fig. 1, See Pg. 2, Paras. 0028 – 0031). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kajitani according to the teachings of Elliott for the purpose of, advantageously providing an improved torque sensor since this type of sensor does not require high manufacturing tolerances for accurate measurements and that allow a shaft to rotate freely (See Elliott, Pg. 1, Para. 0009 and 0010). 	Regarding claim 2, in Kajitani, the processing circuit 12 is configured for calculating a value indicative of the flux generated by the magnet by linearly combining the first and second signal and by converting the amount of flux into a value of the torque (See Pg. 2, lines 22 – 37 and Pg. 6, lines 1 – 8).
 	Regarding claim 3, in Kajitani, each of the first, second, third and fourth magnetic yoke has a ring shape (See Fig. 2).
  	Regarding claim 5, in Kajitani, the first collector 43 comprises a first extension and the second collector 44 comprises a second extension shaped so as to form said first gap, and the third collector 63 comprises a third extension and the fourth collector 64 comprises a fourth extension shaped so as to form said second gap (See Fig. 2).
 	Regarding claim 6, in Kajitani, the first and second extensions are aligned in the axial direction; and the third and fourth extensions are aligned in axial direction (See Fig. 2).
 	Regarding claim 7, in Kajitani, the first magnetic sensor 45 is configured for measuring a first magnetic field component in the axial direction, and the second magnetic sensor 65 is configured for measuring a second magnetic field component in the axial direction; and wherein the circuit is configured for combining the first measured value indicative of the first magnetic field component and the second measured value indicative of the second magnetic field component in a manner which is highly insensitive to an external disturbance field oriented in, or having a component in the axial direction; and the processing circuit is configured for calculating a value indicative of the flux generated by the magnet by linearly combining the first and second signal and by converting the amount of flux into a value of the torque (See Fig. 2, See Pg. 4, lines 1 – 8 and Pg. 7, lines 1 – 27).
 	Regarding claim 8, in Kajitani, the first sensor 45 is a first horizontal Hall element configured for providing said first signal; and wherein the second sensor 65 is a second horizontal Hall element configured for providing said second signal, and is oriented parallel with the first horizontal Hall element; and wherein the processing circuit is configured for calculating a value indicative of the flux generated by the magnet by linearly combining the first and second signal and converting the amount of flux into a value of the torque (See Fig. 2, See Pg. 4, lines 1 – 8 and Pg. 7, lines 1 – 27).
 	Regarding claim 9, in Kajitani, at least one ring magnet 48 is provided (See Fig. 2).  
 	Regarding claim 10, Kajitani fails to disclose that each of the first, second, third and fourth pads are located at substantially the same axial position.   	However, in Elliott, each of the first, second, third and fourth pads are located at substantially the same axial position (See Fig. 1).   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kajitani according to the teachings of Elliott for the purpose of, advantageously providing an improved torque sensor since this type of sensor does not require high manufacturing tolerances for accurate measurements and that allow a shaft to rotate freely (See Elliott, Pg. 1, Para. 0009 and 0010). 	Regarding claim 11, Kajitani fails to disclose that each of the first, second, third and fourth pads are located at substantially the same radial position.  
 	However, in Elliott, each of the first, second, third and fourth pads are located at substantially the same radial position.  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kajitani according to the teachings of Elliott for the purpose of, advantageously providing an improved torque sensor since this type of sensor does not require high manufacturing tolerances for accurate measurements and that allow a shaft to rotate freely (See Elliott, Pg. 1, Para. 0009 and 0010). 	Regarding claim 13, in Kajitani, the total number of magnetic poles at the circumference of the ring magnet is an integer multiple of four (See Fig. 2, See Pg. 3, lines 1 – 27).  
 	Regarding claim 14, Kajitani fails to disclose that each of the magnetic poles at the circumference of the ring magnet is facing an associated pad.   	However, in Elliott, a magnet 40 includes magnetic poles that face the pads of the fingers (See Figs. 1 and 2, Pg. 2, Para. 0033). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kajitani according to the teachings of Elliott for the purpose of, advantageously providing an improved torque sensor since this type of sensor does not require high manufacturing tolerances for accurate measurements and that allow a shaft to rotate freely (See Elliott, Pg. 1, Para. 0009 and 0010). 	Regarding claim 15, in Kajitani, the total number of magnetic poles at the circumference of the ring magnet is at least six (See Fig. 2).
 	Regarding claim 16, in Kajitani, the total number of magnetic poles at the circumference of the ring magnet is an integer multiple of two, but not an integer multiple of four (See Fig. 2).
 	Regarding claim 17, in Kajitani, the flux collectors have a ring shape or a partial ring shape and are arranged at a predefined axial distance from the corresponding yoke (See Fig. 2).
 	Regarding claim 18, in Kajitani, the first magnetic flux is measured by the first sensor 45 situated in the first gap, the second magnetic flux is measured by the second sensor 65 situated in the second gap, and a value of the torque is determined, in a manner which reduces or substantially eliminates an influence of an external disturbance field, based on the signals obtained from the first and second sensor (See Pg. 5, lines 1 – 25 and Pg. 6, lines 1 – 32).  	Regarding claim 19, in Kajitani, a value indicative of the flux generated by the magnet is calculated by linearly combining the first and second signal sensor (See Pg. 5, lines 1 – 25 and Pg. 6, lines 1 – 32).  	Regarding claim 20, in Kajitani, the calculated value of the flux is converted into a torque value by means of a look-up table or using a mathematical expression   sensor (See Pg. 5, lines 1 – 25 and Pg. 6, lines 1 – 32). 9. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kajitani and Elliott, as applied to claim 1 above, and further in view of Sakatani et al. (CN101523176, hereinafter Sakatani). 	Regarding claim 4, Kajitani and Elliott fail to disclose that the first and second magnetic yoke have a first diameter; and the third and fourth magnetic yoke have a second diameter different from the first diameter.  
 	However, Sakatani discloses a method and apparatus comprising magnetic yoke parts 30, 32 (See Fig. 2) and magnetic yokes 22, 24 having different diameters (See Pg. 6, lines 3 – 31).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date was claimed to modify Kajitani and Elliott according to the teachings of Sakatani for the purpose of, advantageously providing an improved torque detector since this type of detector reduces size and cost (See Sakatani, Pg. 2, lines 20 – 29).10. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kajitani and Elliott, as applied to claim 1 above, and further in view of Ishimoto (CN105270467). 	Regarding claim 12, Kajitani and Elliott fail to disclose that the first magnetic sensor and the second magnetic sensor are located on a single substrate.  
 	However, Ishimoto discloses an apparatus comprising magnetic sensors 32, 33 that are located on a single substrate 31 (See Pg. 4, lines 1 – 9). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date was claimed to modify Kajitani and Elliott according to the teachings of Ishimoto for the purpose of, advantageously providing a substrate since these types of devices support structures (See Ishimoto, Pg. 4, lines 1 – 9).                                                      Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12. 	Ikeda (20160138983) discloses a torque steering angle sensor.
 	Nishiguchi et al. (20180180497) disclose an apparatus for detecting torque value.
 	Berner et al. (20180339729) disclose stator fastening in torque sensor. 	Matsumoto et al. (WO2011048846) disclose a torque sensor.
 	Matsumoto (JP2010243399) discloses a torque sensor.
 	Shimomura et al. (JP2012251814) disclose a torque sensor.
 	Fukaya et al. (JP6670230) disclose a torque detector.
 	Bilbao et al. (EP3754356) disclose a stray field immune magnetic field sensor arrangement, magnetic torque sensor arrangement and method for determining a magnetic flux.13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/16/22